Judge Robertson
delivered the opinion of the Court.
The Commonwealth for Waller, sued Blue the sheriff of Union county, for commonwealth's paper, which the relator had endorsed, to take in discharge of an execution in his favor, which had been returned satisfied by the deputy of Blue.
Among other things, Blue pleaded, in substance, that his deputy had received specie at its value, in lieu of the paper, and that the current value of the nominal amount of paper to which the relator was entitled, had been tendered to him before the institution of bis suit. But the court sustained a demurrer to this plea, and the jury having found a verdict for the nominal amount in commonwealth’s notes, the court rendered judgment accordingly. The opinion on the demurrer and the judgment for commonwealth’s paper are complained of.
The plea was certainly not good. The sheriff was bound to pay to Waller the paper which he had agreed, by endorsement, to take, and to which he was entitled. A tender of its equivalent was not sufficient in law, although it might be in morality, to discharge him. It was his duty to collect bank paper; he has returned that he did. He cannot contradict his return, and escape the payment of paper in kind. Although he may not, in fact, have received bank notes, he did virtually. No doubt he converted the money which he received into notes, and we have no doubt that it was right to give judgment for common*27wealth’s paper. The judgment was rendered in September, 1827, after the passage of the act requiring judgments to be rendered against officers for such paper when they may have collected it. There can be no objection to the retroaction of this act in this case. It was the duty of the officer to pay over the amount of the execution without delay, and in the currency which he ought to have collected; and he cannot complain of any legislative act which, after his collection, shall require him to pay in kind.
Denny, for appellant; Crittenden, for appellee.
Judgment affirmed, with costs and damages.